Pee Cuetam,
This case depended mainly on questions of fact which were fairly submitted to the jury, and by them determined in favor of the plaintiff. An examination of the record discloses no substantial error in any of the learned court’s rulings, or in its instructions to the jury. The case appears to have been tried in *644substantial accordance with the views of this court as expressed in opinion on former appeal.
We find nothing in the record that would justify us in sustaining any of the assignments of error.
Judgment affirmed.